HoldeN, J.,
delivered the opinion of the court.
George Thomas was convicted, on a charge of murder and sentenced to imprisonment for life, from which judgment he appeals. During the stage of the trial when the jury was being impaneled to try Thomas, he voluntarily left the courtroom and went to the toilet with a deputy, remaining • there about ten minutes in response to a call of nature. "While he was absent two jurors were examined, one of whom was excused by the state, and the other was accepted by both the state and defendant. Thomas absented himself from the trial without the knowledge or consent of the court or his-counsel. His counsel was informed of the fact about thirty minutes thereafter and before the jury was finally accepted to try the ease, but neither counsel nor the accused made any objection to or protest against the progress of the trial. The court and district attorney knew nothing of Thomas ’ leaving the courtroom until the fact appeared in the motion for a new trial, and the fact of his absence was not disputed by the state. The motiort for a new trial was overruled by the court, and this action of the court is assigned here as fatal and reversible error, and is the only serious question presented by the appeal.
Counsel for the appellant ably urges that the proceedings in the absence of the accused for ten minutes, during that part of the trial when the jury to try him was being impaneled, was a denial of his right to be heard, to be present, at his trial; a right given by the common law, and guaranteed by our Constitution, section 26, which provides:
“In all criminal prosecutions the accused shall have a right to be heard by himself or counsel, or both, to *541■demand the nature and cause of the accusation, to he confronted hy the witnesses against him, to have compulsory process for obtaining witnesses in his favor, and, in all prosecutions hy indictment of information, a speedy and public trial by an impartial jury of the county where the offense was committed; and he shall not he compelled to give evidence against himself,” etc.
Counsel for appellant cites and relies upon several cases decided by this court to sustain his contention, which cases are apparently decisive of the question in his favor. The leading cases cited which seem to fortify him in his position are the Sherrod Case, 93 Miss. 774, 47 So. 554, 20 L. R. A. (N. S.) 509, Warfield Case, 96 Miss. 170, 50 So. 561, and Watkins Case, 110 Miss. 438, 70 So. 457. Prom a careful reading of all the eases cited hy counsel we observe that in no case, did this court especially consider and expressly pass upon the question of whether the accused may waive his presence during his trial, as provided in section 1495, Code 1906 (section 1253, Hemingway’s Code), which’ is as follows:
“In criminal cases the presence of the prisoner may be waived, and the trial progress, at the discretion of the court, in his absence, if he he in custody and consenting thereto. If the defendant, in cases less than felony, he on recognizance or bail, or have been arrested and escaped, or have been notified hy the proper officer of the pendency of the indictment against him, and resisted or fled, or refused to he taken, or he in any way in default for non-appearance, the trial may progress, at the discretion of the court, and judgment final and sentence he awarded as though such defendant were personally present in court.” .
This important statute seems to have escaped the notice and consideration of this court for more than a quarter of. a century. Why so, we are unable to say, but the fact that it has been overlooked or else ignored during this period is certain. What does this statute mean *542aA<foiní®©jiIaiiIwitaáiv|í!i&9?e33p¡rdssií'Xít-0£tiiiie£iWal1:<0Íatlafe legislated ?oi tirri.á a aafi&onííw adí yd bateo'r/íioo
,-KMát]|idkrt]ie3Bi©a»BÍtá'g, tbsosflafcf Bt@í@M®üpÍ8tolyríi@^pL^e§>í]Í7'Átspjlai}gfaag(e’í'Csa|í# ébqferM isíírajidcftóá <?Q»stMí#p?sts:li udtysh&ply «fetos fth&tyb}>.-«aM tómítokcasfe¡i>t;ha #te$Míma>y ^amaMsftpréslfno@eafei»y stagte oí ^ÜtetnMl, iífáii^piséod^ítodífe^tBialMíHrf soeeed lBih§Sf8al3fs$f0ef3{iif'S>-yifi®i| hfc^nfts^sqibedte; Ia®&/íp>o-proteedingiib tb$ a^ei^^sWjgelsílwÁtho^Mo^s^^íápM'PyB agprqygte ofo&b# e^bfeVi oV¡@£otjl|iífeíri%bebvSÍMBÍí©naH.»diie.és:íía? reasitejaktó ¿4? fliiíoge^íf.'^wtoWalodasfSíi &6f^f»tol.5ilp^?|;iff}0&d|a^iJtíatípn5fef jBsíiQégraBskdfey P?áte&p$M ái(|bu^gsdybf?,B'Mtói]|itM$} pr£yál,t# fí§i^Ybe.rhMr ie^fetqlMg) ^rjogqd|obaáIÍBferbfe'fp^ÍtojtSnbÍffl[ gBí^toíjgfiJd fpi»rsí®a)l pciYilleffeddfabasadod@®'rd&^nríC'r>
i-a^>í»^^dg'itbÍF-r^d\ea^d'fltatuMsríb©fragi^-ltoMtóíYdW PBótóbíyohaáriíj tófedyfhat tMíb.9|)@9vidfe§.r thatje#¡thai deteimd:qsh&IU¡hayeídá rigbgtfftdhbie batodd'bm^a^fftiía.fe'ftewaQeiasilí sbsüíhayij am/pppptetoiljyoiíO' be defied tbeíftppíffittfiil^ttoJ-ib^Bli’eaaíd-áf M'«'o sdfesfees; .fandaif he y©¿anfe@ily{&®iditel¿J|eBdt4# íéf^sfe&ítófie^étóse ,feis:;pBÍMé' da# §std temobydbitofcFiafet dfepbiyes.fbimmLf poíd-th© íigfe%itiimf-éií tbaáíey^ntdbfe-bas^aitedcifcíí® íigbfel ,3p$M Qiaágitlia9qteáp1®d^b.fíí ad^idoíbeiídém-csdriftli'© p^ilageM® w«iyATihgOTi^Maid^J3.ei^i®Td-‘iflid stótete úsíínbteumfa&ote abte t,gx¡tbgi aFéaB®dibnííaíll^ibígí'(hiiBftíítliea’^éhfi te waim bisQpyesqneOi/n: íshí odí t90Hín?ííH|qa-x.íOii -jot ‘ ibíNísb ni
h-tIElié*i'/iriaífí9ertbdrrídágal jightís gútoantBedtetóíaeeuseídí httteistñabaE}:kártMw26x%hteb¡ are feéqaieíiéteíwateed/íby him without question. For' itetanaej, tbeeaccusédíFas sai xd#itbtxqítedieaTdfiby)Jbiweil>É aBiafóteuntolrd W| nofteñí'lbe acanséü «tomates:!: sSimb thteughQHiijib©bfeMp tens wú&pr iagf ^{rógfet d;Mjherrb©affdufeyobi^ifeWf qyherjtaas bbk>rigfafejbf r@i'á«&9tH)igsti)Éfí>molT!is>««Hde/3'y®t(i!tbi& qaBfóórfaHpítelegb isBiffaqistetly affláteAIbyeiffiStói; .iüffi¿TOayiiej?eb!oyfa¿sré! bid *543®gblt {MoasWiaL^dsgíiLeadl gMíiyíut©i«tk@j cfeugeionThetí wiiyisáípuld9&team4s®(|ib^.pfeíhil3Íéedaá3F.oms^aiteiiígoMs pfes:bixpf!5?f(sr,',a sSbtítt ;.p^o.8V“dBf úlg .¡góttedsMigbr qiih& tí'ial,séij)^;í|iá%Mfieiivst-efe,l.b^gtge,fep'‘pÍ8rrá'-lo(-^ta5Íe.(|oííé' tá!aTii.08feli‘b<stÁiilfe]t<i'f^aRy^f TI .v Kv>I ; ¡Qñ .08 flh
jxM'víill kdioblbr/ifedi ftha®Ssfecái'íi® tlto^QSgSpiSiiSiii^iy ?s ¿GSde'í), ,p;B6Mid'gsaí]aiá1i sij<l]ÍS#aÍMdB PÜ'Ma.ffüáásákSiQs'^.ytííe ,aceksed%b;áM)3bd aM)heMife®í tionVóf-^e^ccnirfóV; ®hisqfeHa .a©Axidbpjs®ñsi¥n,Mr® isfcéL safié'^uáMd ajgamssíD thes®á&sed?.<beíi%8dMidd®M% .§u¡E£ stehtáál rigílt ^áfilifeFtóál, .MhdHitsT jíüup8sa¥is M (pfotEQfc ]iii®/at.alls8^e¿ÍB)xln;ieéuEÍsi§. álfaSS ififadebftrit andtfáM^afli&l^ttllgfeí’ llli@3dís®»tití¿')is; §©0én.ith¿ c#nlrl2$0i‘<$béilha?t üíds'íácQÍá'éd abta®tó-í<a;^-uBÍ')$fiar*í eíénOiio^^i h®fiMs?%M&^ílM^^%ht t© bé\i/5esj&SftTat»JS‘8m¥*&tá|i>& ofafiL Mf it^appeáíá® feiAthd lowéP^ conrt^dr hdfiS oií c4ppBM,Rih4tdthe !§£c@s£íd ñidtn$ij rfefceMeSS liiBsrfd-iw^aftialifiS-afcilD^ a¿r-ijñ|fertíál.^iíiy</ abáQwWriát WojSId'i bSf granted,’ @^e^bbl¥ugiia%iíieX¥S)ilp.Í© t©>js©(SireVgSfáI'í .StóSís hadl bemAorfXhfcfcohMt Hwáiybi’f.oJí'í^eS&ácd'fe^P'tb® ddsedlSTlBs ^.'fbliiaMí.'feiságfeMwl'fy jBesáé'íbddSfbfc^’lílil-f ñle,,^3bat]\W3x1á2®'P|.la'g'b'-analyéi§'9Qb!&8®^'tuqfe)%ill.csb&Yl:N iP tMt¡ísiiicffl^ Ibiy.^©•ee'SS'Cel-siaV' piewá¿e&,8S£dMia$ fejángksifeed^tfBiii^tlík'a&eaís'eS.px^iá'éco.'uHt Kfe (MB. a¥í of a^aWer; MbofeScaá-aM ,<fiBku|í)'wa|oPg6fik|)'S,beMaIifeCi))^. fife ^fÉaSlie-duSbi grUviu .v <yv.I ;T£B .oM T8 gyoi«o£)
In view of the statnteTá&dOW$fcQhcl$MQfo§ñM¿a&he8 abc85Ee,áw.s>diQM's fHM tHS á^elldíab&%asfins^®s%fed$r iahd feivadelifee Bi^hiioiteeibg presefefeln ltfefeii0ásfenwkenri'lfe‘ voliíníardí^ feá.tjrttó aobnhro:am:>and m0mam®d><|iwá^)tf®ite£> l$i®li'Éshfwikvf®dinIin®éesda?¡HÍ>iffi®d®mo ©§¡ebii©npal> ány; iáteecpéiéMérbby hrcñiselfnqfr sWfe acduteelotaKofche í\tri^i>^iroi galefesingííinjhifyiafcsene'éi ,ffilíe,dower cohrt&eomnaátfed) do earijoi^d bevtsw ad :to.n yens ii ydw bovisoioq ai xioaao't on
, The courts of many different states have held, that ;£hp accused may waive Ms presence at the trial, and that *544it is not error to proceed in his absence. We cite here a few of the eases so holding in other states. Hair v. State, 16 Neb. 601, 21 N. W. 464; State v. Peacock, 50 N. J. Law, 34 11 Atl. 270; Boyd v. State, 153 Ala. 41, 45 So. 591; Hill v. State, 17 Wls. 675, 86 Am. Dec. 736; Stoddard v. State, 132 Wis. 520, 112 N. W. 453, 13 Ann. Cas. 1211; State v. Way, 76 Kan. 928, 93 Pac. 159, 14 L. R. A. (N. S.) 603; People v. Bragle, 26 Hun, 378; Id., 88 N. Y. 585, 42 Am. Rep. 269; State v. McGraw, 35 S. C. 283, 14 S. E. 630; State v. Gorman, 113 Minn. 401, 129 N. W. 589, 32 L. R. A. (N. S.) 306; Van Houton v. People, 22 Colo. 53, 43 Pac. 137; McCorkle v. State, 14 Ind. 39; Frey v. Calhoun, 107 Mich. 130, 67 N. W. 1047; State v. Ricks, 32 La. Ann. 1098; Commonwealth v. McCarthy, 163 Mass. 458, 40 N. E. 766; Jenkins v. State, 22 Wyo. 34, 134 Pac. 260, 135 Pac. 749 ; Fight v. State, 7 Ohio 181, pt. 1, 28 Am. Dec. 626; Starr v. State, 5 Okl. Cr. 440, 115 Pac. 356; State v. Bussell, 59 N. H. 65;. O’Toole v. State, 40 Tex. Cr. R. 578, 51 S. W. 244; Cason v. State, 52 Tex. Cr. R. 220, 106 S. W. 337; Davidson v. State, 108 Ark. 191, 158 S. W. 1103, Ann. Cas. 1915B, 436; Hite v. Commonwealth, 20 S. W. 217, 14 Ky. Law Rep. 308; Doyle v. Commonwealth (Ky.), 37 S. W. 153; Howard v. Commonwealth, 118 Ky. 8, 80 S. W. 211, 81 S. W. 704, affirmed U. S. Supreme Court, 200 U. S. 173, 26 Sup. Ct. 189, 50 L. Ed. 421; State v. Gonce, 87 Mo. 627; Leo Frank v. State, 142 Ga. 741, 83 S. E. 645, L. R. A. 1915D, 817.
In Sahlinger v. People, 102 Ill. 241, the court. said: “The constitutional right of a prisoner to appear and defend in person and by counsel, to demand the nature and cause of the accusation, to meet the witnesses face to face, was conferred for the protection and the benefit of one accused of a crime, but, like many other rights, no reason is perceived why it may not be waived by the prisoner. ’ ’
*545In Gore v. State, 52 Ark. 285, 12 S. W. 564, 5 L. R. A. 832, State v. Hope, 100 Mo. 347, 13 S. W. 490, 8 L. R. A. 608, State v. Smith, 90 Mo. 37, 1 S. W. 753, 59 Am. Rep. 4, it is held that the constitutional right of a person charged with a felony to be present at every stage of his trial is not infringed by a statute which permits the trial to proceed in his absence if he absents him;self voluntarily. The statutes in these states, upon which these cases rest, are similar in principle to our section 1495, Code 1906 (section 1253, .Hemingway’s Code), and have been held to he constitutional.
The following cases hold that the defendant’s voluntary absence from a courtroom during the examination •of a juror who was challenged by'defendant’s counsel .and did not sit in the case is no ground for reversal: Van Houten v. People, 22 Colo. 53, 43 Pac. 137; Maxwell v. State, 89 Ala. 150, 7 So. 824. Mere absence of ‘defendant from the courtroom for an inappreciable length of time during the trial will not warrant a reversal, is the rule announced in People v. Bush, 68 Cal. 623, 10 Pac, 169; State v. Ricks, 32 La. Ann. 1098. It was held in State v. Gonce, 87 Mo. 627, that the voluntary absence of accused in a criminal case from the courtroom, without the knowledge or permission of the court, and without the knowledge -of his own counsel, is not sufficient ground for a new trial.
But it is urged by counsel for appellant that if an accused may waive his presence in a felony case, yet certainly in no event can he waive his presence in a capital case. This court so holds in the Sherrod Case, supra. But this holding is directly in the face of section 1495, Code ,1906 (section 1253, Hemingway’s Code), which .statute seems to have been entirely overlooked, or else ignored, in passing upon that question in the Sherrod • case. The statute here makes no exception or distinction between felonies and capital cases. In fact, all capital • cases are classed as felonies. It is said by the court in, *546the Sherrod case that the right to be present is not a constitutional right, hut is a common-law right. We see no difference in the value. or sacredness of the right,. whether it be granted by the Constitution, statute, or the. common law, and it may be waived by the accused in either event. The source from which the right comes cannot govern its value to the accused nor the privilege to waive it. It appears in the record in the case before us that the appellant, Thomas, was voluntarily absent from the courtroom only a few minutes, during which time two jurors were examihed, one of whom was excused from the jury, and the other qualified as a fair and impartial juror, and was accepted by both sides.
Neither the appellant himself nor his counsel made any objection or protest at any time, nor did they do as much as notify the court, of the temporary absence of the accused. But they withheld this knowledge from the court and proceeded to a trial upon the merits, and raised the point for the first time after conviction, on motion for a new trial. We think in such cases the accused and his counsel are under legal duty to inform the court of the absence of the accused, so that the'judge-might correct the situation at the time. By their silence and acquiescence in the progress of the trial, with secret knowledge of the fact of the absence of the accused, and the absence being voluntary, constitutes waiver by the accused of his right to be present.
Moreover, it does not appear from this record that the interests of the accused were harmed or prejudiced by his absence from the courtroom, as he could have examined the jurors when he returned, and could have-excused them if he so desired. He did not do this, but accepted one of the jurors who had been examined in his absence, and this juror, with the others composing -the jury, appears to.have constituted a fair and impartial jury, as provided in section 26 of the Constitution ; and if it had -been error on the part of the trial *547court, which it was not, in proceeding with the trial in the absence of the accused-, the error was indeed harmless, and for which, under rule 11 (72 So. vii) of this court, we would not reverse the judgment of the lower court.
Our search and examination of the books and authorities bearing upon the progress in criminal procedure for the past six hundred years leads us to the conclusion that we are at this age approaching a more reasonable and sensible basis of procedure . in criminal cases. There was a time less than one thousand .years ago when all felonies were punished by death, and the accused was denied the right of a trial by jnry, to be confronted by his witnesses, or to be heard by counsel or himself. In fact, the right of trial in that barbarous age was a farce, and the accused was denied any chance to be heard or to receive a fair and impartial trial in a • so-called court of justice. But from time to time the many different rights that an accused now enjoys have been granted to him, from the date of Magna Charta until the nineteenth century. . But the pendulum swung from the one extreme, when the accused had no rights at all, to the other extreme of the present age, when his rights are so numerous and extensive and the courts have guarded them so zealously that now, in the trial Of a criminal case, the courts generally have by law and precedent become so fettered with technical rules and shackeled with these rights and safeguards of the accused that it is indeed difficult for a conviction to be had without some error, technical or substantial, appearing therein and justifying a reversal
This situation in criminal procedure, in this enlightened and progressive age, should not exist, but those errors only in the trial of a case which deprive the accused of some substantial right should be held reversible error. The pendulum should not be swung to the extreme in either direction, but there ought to be a happy *548and safe medium between the extremes where the rights of -the accused will be safeguarded to the extent only that he receive a fair and impartial trial upon the merits of his case. Technical errors which amount to errors in form and shadow, and not in substance, should be viewed by the courts only in determining whether the accused has received a just and fair trial; and the whole record of the case should be looked to and a conviction be permitted to stand, unless it appear that the error complained of has caused a substantial injustice to be done the accused, in which event the courts should readily and promptly grant a new trial, thus, after' all, securing to the accused the full benefits of a fair and impartial trial as guaranteed to him by the law of the land. a
We are not prepared .to say that this opinion is in such conflict with the Watkins, Warfield, and Sherrod Cases, supra, as to necessitate overruling those cases. However, the rule announced here' is the law.
The judgment of the lower court is affirmed.

Affirmed.

Smith, C. J., concurs in the result. Stkks and Cook, JJ., dissent.